36 F.3d 1100
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Richard Joseph BELK, Appellant,v.James D. PURKETT, Appellee.In re:  Richard Joseph BELK, Petitioner.
No. 94-2481, No. 94-8064.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 15, 1994.Filed:  August 8, 1994.

Before MAGILL and LOKEN, Circuit Judges, and EISELE,* District Judge.
PER CURIAM.


1
Richard Joseph Belk appeals the district court's judgment denying his petition for writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254.


2
By its opinion filed February 8, 1994, made final by the mandate issued April 14, 1994, this court reversed the district court and remanded with instructions that the district court grant the writ unless the appropriate authority of the State of Missouri initiates a new final revocation hearing within thirty days after the remand of this case to the district court.  Belk v. Purkett, No. 93-2484 (8th Cir.  Feb. 8, 1994).  By judgment of May 24, 1994, the district court held that the State having timely initiated a new parole revocation hearing, the writ of habeas corpus would not issue.


3
IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:  (1) the district court's May 24, 1994 judgment is vacated;  (2) the district court will retain jurisdiction until the new revocation proceeding is completed;  and (3) Richard Joseph Belk's mandamus petition presently before us is dismissed as moot.



*
 *THE HONORABLE G. THOMAS EISELE, Senior United States District Judge for the Eastern District of Arkansas, sitting by designation